NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3533
                                       __________

                                LAVON CECIL SMITH,
                                                 Appellant

                                             v.

SUPERINTENDENT JAMIE LUTHER; CHAD WAKEFIELD, Deputy Superintendent;
  DR. D DOLL’S SMITHFIELD MEDICAL DEPARTMENT; PERRIGO PIC (R)
      MANUFACTURING: CLAY; DIAMOND PHARMACY SERVICES
                ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-20-cv-01621)
                    District Judge: Honorable Christopher C. Conner
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 17, 2021

               Before: RESTREPO, PHIPPS and COWEN, Circuit Judges

                            (Opinion filed: January 19, 2022)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In the District Court, pro se appellant Lavon Smith filed a civil rights complaint

and sought to proceed in forma pauperis (IFP). The District Court, observing that Smith

had just under $600 in his prison account as well as a steady, albeit modest, stream of

income, concluded that Smith was not financially eligible to proceed IFP and denied the

motion (as well as a subsequent request for reconsideration). When Smith did not pay the

filing and administrative fees by the deadline prescribed by the District Court, the Court

dismissed the action. Smith appealed. We will affirm.1

       First, in his appellate brief, Smith has not raised any challenges to the District

Court’s IFP decision or dismissal order. He has therefore forfeited any arguments that he

might have. See In re Wettach, 811 F.3d 99, 115 (3d Cir. 2016) (“[B]ecause they fail to

develop [two] argument[s] in their opening brief, the Court holds that the [appellants]

have forfeited these claims.”); Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d

Cir. 2013) (noting that pro se litigants “must abide by the same rules that apply to all

other litigants”).2

       Even if Smith had not forfeited any challenges to the District Court’s order, the

District Court acted within its discretion. “In this Circuit, leave to proceed in forma

pauperis is based on a showing of indigence.” Deutsch v. United States, 67 F.3d 1080,


1
 We have jurisdiction under 28 U.S.C. § 1291. See Wynder v. McMahon, 360 F.3d 73,
76 (2d Cir. 2004).
2
 Smith argues in his brief only that he “never received a Court order” and that “the facts
have never been adjudicated.” However, Smith attached all of the relevant orders to his
notice of appeal.
                                             2
1084 n.5 (3d Cir. 1995); see also Walker v. People Express Airlines, Inc., 886 F.2d 598,

601 (3d Cir. 1989). While paying the filing and administrative fees would not have left

Smith with a large amount of savings, in light of his prison income and the gifts he

receives, we cannot say that the District Court abused its discretion in concluding that

Smith was not entitled to proceed IFP. See generally Bullock v. Suomela, 710 F.2d 102,

103 (3d Cir. 1983).

       Moreover, the District Court did not err in dismissing the action without prejudice

after Smith failed to make payment. Cf. 3d Cir. L.A.R. 107.2 (providing that Clerk of

this Court may dismiss appeal for failure to prosecute if appellant does not pay fees

within 14 days of notice); In re Westinghouse Sec. Litig., 90 F.3d 696, 704 (3d Cir. 1996)

(stating that after plaintiff failed to replead after being directed to do so, “it is difficult to

conceive of what other course the court could have followed” apart from dismissing the

complaint (citation and quotation marks omitted)).

       Accordingly, we will affirm the District Court’s judgment.




                                                 3